  8:20-cv-00104-JFB-CRZ Doc # 62 Filed: 11/13/20 Page 1 of 1 - Page ID # 624




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

NATHEN DAY, individually, and on behalf
of all others similarly situated;
                                                        8:20CV104
                    Plaintiff,

       vs.                                                ORDER

NATIONAL CAR CURE LLC, a Florida
limited liability company;    MATRIX
FINANCIAL        SERVICES,   LLC,  a
Delaware limited liability company;
MATRIX WARRANTY SOLUTIONS,
INC., a Nevada corporation; and JOHN
DOE, an unknown entity;

                    Defendants.


      IT IS ORDERED that the unopposed motion to withdraw filed by Joseph P.
Bowser and Biniam T. Tesfamarian, as counsel of record for Defendants Matrix
Warranty Solutions, Inc. and Matrix Financial Services, LLC, (Filing No. 61), is
granted. Joseph P. Bowser and Biniam T. Tesfamarian shall no longer receive
electronic notice in this case.



      Dated this 13th day of November, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
